UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6680



ROBERT PAIGE-EL,

                                               Plaintiff - Appellant,

          versus


THEODIS BECK; G. J.     HAYES;   PAMELA   ALSTON;
BARRY J. ANDERSON,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-38-5-H)


Submitted:   August 5, 2003               Decided:   February 12, 2004


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Robert Paige-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert   Paige-El,     a    North    Carolina     inmate,   filed   a

complaint pursuant to 42 U.S.C. § 1983 (2000), alleging prison

officials searched his locker and discarded his legal books and

papers and his religious books. Paige-El appeals from the district

court’s order dismissing his § 1983 action as frivolous under 28

U.S.C. § 1915(e)(2)(B)(i) (2000). While we affirm on the reasoning

of the district court, see Paige-El v. Beck, No. CA-03-38-5-H (E.D.

N.C. March 25, 2003), we modify the district court’s order to

reflect that the dismissal is without prejudice.             We dispense with

oral   argument   because   the       facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                        AFFIRMED AS MODIFIED




                                      - 2 -